Citation Nr: 0822034	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2006 by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to service connection for 
PTSD.  



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the veteran.

4.  The veteran is not shown to have PTSD as a result of 
events during military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
PTSD was received in February 2005.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in March 2005.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a statement of the case was issued in October 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
RO outlined the minimum information needed to corroborate the 
veteran's claimed combat-related stressor and provided PTSD 
questionnaires to elicit this information in letters dated in 
March 2005, July 2005, December 2005, and in May 2006 in 
response to his notice of disagreement with the January 2006 
rating decision.  His service treatment records, service 
personnel records, and a private treatment record pertaining 
to his claimed disability have been obtained and associated 
with his claims file.  

The Board notes that a February 1999 claim for pension 
benefits and a May 2005 statement from a private physician 
revealed that the veteran receives compensation from the 
Social Security Administration (SSA) for a heart condition.  
When the record suggests that SSA may have records pertinent 
to the appellant's claim, but which have not been obtained, 
either a remand is required to obtain the records, or a non-
conclusory explanation needs to be provided as to why the SSA 
records would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).  Here, the veteran's claim is for 
service-connection for a mental disorder, PTSD.   Because the 
veteran has indicated that his SSA benefits are for a heart 
condition, there is no reasonable possibility that those SSA 
records are pertinent to or would substantiate his claim for 
PTSD.  Further, the basis for the denial of service 
connection for PTSD is the absence of credible evidence of 
combat stressors.  While SSA records may confirm medical 
information, the confirmation of Vietnam stressors is beyond 
the scope of SSA information, therefore those records would 
not provide the information necessary verify his claim.  The 
Board is directed to avoid remanding a claim that would not 
result in any additional benefit to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).  Consequently, this writing decides the veteran's 
claim on appeal.

The veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed PTSD disability.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed PTSD disability may be associated with stressful 
events that were verified to have occurred during his active 
military service.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual Background

The veteran contends that he currently suffers from PTSD, as 
a result of stressful events during active service.  
Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the claim is not warranted.

A review of the veteran's service treatment records reveals 
that he was psychiatrically normal on enlistment examination 
in October 1966, he never received psychiatric counseling 
during active duty, and he was never diagnosed with a chronic 
psychiatric disorder while in uniform.

The veteran's service personnel records reflect that he 
served in the United States Army and that his duty of 
assignment and major command was HHC 2nd Battalion; 7th 
Cavalry Regiment, 1st Cavalry Division.  He had overseas duty 
in Vietnam from April 1968 to April 1969.  His military 
duties involved working as a cook's helper and cook.  Among 
the awards the veteran received were the Air Medal, and the 
Army Commendation Medal.  Neither medal included the award of 
the "v" device, which is a combat distinguishing device..

Private medical statements in the claims folder dated in 1998 
and 1999 were to the effect that the veteran was unable to 
work due implantation of a pacemaker.  The concern was that 
high frequency electromagnetic energy at his workplace would 
interfere with the function of the device.

In February 1999, the veteran submitted an application for 
compensation based on his cardiovascular disease.  At that 
time, it was indicated that he was in receipt of Social 
Security disability (SSD) benefits.  

In February 2005, the veteran submitted an application for 
compensation benefits requesting service connection for PTSD.  
In response, the RO, in March 2005, requested that the 
veteran complete a PTSD questionnaire providing necessary 
information for VA to confirm his stressors.  He did not 
respond.  In June 2005, a second request for information was 
sent to the veteran.  He did not respond.  In July 2005, a 
third request was sent to the veteran.  That request also 
advised the veteran that help in recalling his stressors 
could be obtained though the Vet Center.  The veteran did not 
respond by providing information.  Rather, he submitted a May 
2005 statement from E. H., M. D., a private psychiatrist, 
which included a of PTSD and chronic major depression.  The 
psychiatrist, noted that the veteran was in receipt of SSD 
benefits "because of his heart".  The psychiatrist reported 
that the veteran gave a history that while serving as a cook 
in Vietnam in 1968, he experienced incoming sniper fire from 
the enemy and witnessed the deaths and injuries of fellow 
soldiers.  He stated that his base was overrun by the enemy.  
The physician diagnosed PTSD and chronic major depression.  
Axis IV stressors were identified as Vietnam War stressors.

In March 2006 the veteran submitted a written statement in 
support of his PTSD claim, indicating that from April 1968 to 
April 1969 he was stationed as a cook at Camp Evans in 
Vietnam, and his camp came under frequent attacks by enemy 
incoming rockets, mortars, and sniper fire, threatening his 
life.  He also submitted a copy of the May 2005 statement 
from E. H., M. D., and an excerpt from a Board of Veterans' 
Appeals (BVA) decision dated June 5, 2001.  Following a May 
2006 letter from the RO that again described the minimum 
information needed to verify the stressful events and 
reiterated to the veteran that counselors at veterans centers 
were available to assist in describing stressful events, he 
resubmitted the materials that he provided in March 2006.
Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required -   provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat-related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the veteran's current diagnosis of PTSD, in 
this case the claim must be denied because objective evidence 
does not show that the veteran engaged in combat with the 
enemy, and there is otherwise no credible evidence that any 
of the veteran's claimed in-service stressors occurred.

Although some of the veteran's claimed stressful experiences 
are potentially combat-related, the Board finds no objective 
indication that the veteran saw any combat during his service 
in Vietnam.  Service personnel records verified that the 
veteran served in Vietnam from April 1968 to April 1969.  
However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that the 
appellant engaged in combat with the enemy.  See e.g., Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).
A record of assignments indicates his principal duty was as a 
cook.  The veteran's DD Form 214 does not reflect any awards 
or decorations typically associated with combat.  While the 
veteran received various medals, there is no indication that 
these medals were awarded in connection with any combat 
action.  The veteran submitted an excerpt of a BVA decision 
dated June 5, 2001, which noted that an Operational Report - 
Lessons Learned from the 1st Calvary Division and the 191st 
Ordinance Battalion documented another veteran's unit 
locations, missions, operations, significant activities, and 
enemy attacks against Camp Evans during 1968.  This decision, 
however, does not provide any specific information about this 
veteran's claimed stressors or a specific date range of when 
the stressful events occurred.  The Board also points out 
that no other objective indication of combat has been 
provided.  In other words, combat has not been established by 
objective, competent, and factual evidence of record.  See 
VAOPGCPREC 12-99 at p. 4.  Consequently, the occurrence of 
the veteran's claimed stressors cannot be established on the 
basis of his assertions, alone. The record must contain 
evidence that corroborates the occurrence of his alleged 
stressors.

In this case, there simply is no evidence to corroborate the 
occurrence of the veteran's alleged in-service stressors.  
Some of the stressors that the veteran has reported-to 
include witnessing the deaths of fellow soldiers-clearly 
appear to either be the type of anecdotal experiences that 
are incapable of being independently verified, or that 
generally are associated with wartime service.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented.").  

The Board further notes that the veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from former service 
comrades, numbers and full names of casualties witnessed, or 
a two-month-specific date range of when the stressors 
occurred-to establish the occurrence of any these claimed 
in-service stressful events.

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
none of the veteran's claimed in-service stressful 
experiences has been corroborated by credible evidence, and 
the evidence provided by the veteran does not present any 
basis for further developing the record in this regard.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


